Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 13, 2021 is acknowledged.
Claims 9-10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 13, 2021.
Drawings
The drawings were received on November 22, 2021.  These drawings are accepted and entered.
The drawings are objected to because several figures (1D(1)-(2), 1E, 2BA,  7-8, and 10-13) contain more than one drawing and each of the individual drawings are not labeled, several of the drawings (1A(2)-1E, 7-8, and 10-13) do not, contain reference numbers to the elements and therefore, they are not clear as to what is being illustrated, and several of the drawings (1D(-1)-1E, 7-8 and 12-13) contain words and references other than numbers and therefore are not proper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
Claim Objections
Claim 4 is objected to because of the following informalities:  “the reflective surfaces” on line 2 is believed to be in error for –the reflective surface-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the limitation “has reflective surfaces on both surfaces” is unclear. It is unclear if the applicant is trying to further define the reflective surface of claim 1 or claim additional reflective surfaces. For examination purposes, the limitation is being interpreted as the reflective surface of claim 1 is further defined to be on both sides of the mirror part, however, the applicant should amend the claim to clarify.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is noted that that applicant has claimed in the independent claim the mirror part having a reflective surface and the projection can be inserted into a hole formed at a surgical site to observe an inside of the hole. Therefore, it is unclear how the limitations of claim 11 further limit the limitations, such that the limitation of the projection part “configured to function as a mirror such that the projection is inserted into the hole form an incision at the surgical site to observe the inside of the hole” does not appear to further limit the limitations of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 3-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0101959) in view of Weiandt (2017/0280987).
Lee teaches a dental retractor comprising a body part having a handle portion 130 and a neck portion 330 extending from the handle portion (see fig. 5),  and a stainless steel part 300 (pars. 13 and 56, claim 8), which is detachably attached to an end of the neck portion (see fig. 5, par. 34, “Another handle or other parts may be connected through the connection hole 110”, therefore, it is detachably attached to the end of the neck portion since it can be attached to other handles/parts), the neck portion is angled in a side view of the retractor (see fig. 5) and wherein the neck portion has a connection portion 331 at the end to which the stainless steel part 300 is connected (see fig. 5), the stainless steel part 300 part has a main body having a plate shape and a projection 431 protruding from the main body, the width of the projection being narrower than the width of the main body, such that the projection can be inserted into a 
    Weiandt teaches a dental retractor comprising an attachment which is a polished stainless steel to provide a mirror (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6). It would have been obvious to one having ordinary skill in the art to modify the stainless steel part taught by Lee with a highly polished stainless steel as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth. It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stainless steel part of Lee with a polished stainless steel as taught by Weiandt sine it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). It is noted that as discussed above, the modification of Lee with the polished stainless steel for the 
Lee further teaches with respect to claim 2, wherein the stainless steel part has both surface made of the same material, however, does not specifically teach both surface are reflective surfaces.
Weiandt teaches polishing stainless steel to provide a reflective surface for use on a dental retractor in the mouth (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify both sides of the stainless steel attachment as taught by Lee, with the polished stainless steel on both side to provide the reflective surface on both sides as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth. It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stainless steel part of Lee with a polished stainless steel as taught by Weiandt sine it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).
Lee further teaches with respect to claim 4, wherein the attachment comprises a metallic material on body side (pars. 13 and 56, i.e. the stainless steel), however, does not specifically teach the reflective surface on both sides.
Weiandt teaches polishing stainless steel to provide a reflective surface for use on a dental retractor in the mouth (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify both sides of the stainless steel attachment as taught by Lee, with the polished stainless steel on both side to provide the reflective surface on both sides as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth.  It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stainless steel part of Lee with a polished stainless steel as taught by Weiandt sine it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).
Lee further teaches with respect to claim 5, the attachment is connected to the neck portion by a hole and post connection (see fig. 4 which shows holes 110 for connection to the handle, par. 34 and figs. 5-8 which shows holes through the connection portion on the handle and the metal attachment part connected to the handle), however, does not specifically teach the attachment is connected by a screw.
Weiandt teaches the dental retractor wherein the attachment part is connected to the handle through a screw connection (par. 25, “the handle may be fabricated separately and fastened, for example, by screwing”). It would have been obvious to one 
Lee further teaches with respect to claim 6, the attachment is connected to the neck portion by 2 holes and 2 posts (see fig. 4 which shows holes 110 for connection to the handle, par. 34 and figs. 5-8 which shows holes through the connection portion on the handle and the metal attachment part connected to the handle), however, does not specifically teach the attachment is connected by 2 screw.
Weiandt teaches the dental retractor wherein the attachment part is connected to the handle through a screw connection (par. 25, “the handle may be fabricated separately and fastened, for example, by screwing”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the 2 connection holes and posts as taught by Lee with two screws to fit through the holes to connect the parts through a screw connection as taught by Weiandt in order to easily remove and attach the retractor/mirror part as needed and to take advantage of a known connection means in the art.  
Lee further teaches with respect to claim 7, wherein the connecting portion 331 of the neck portion has at least one hole and the attachment is connected to the neck portion (see explanation above with respect to claims 5-6), however, does not specifically teach the hole is a screw hole and the attachment is connected to the neck by a screw. 
Weiandt teaches the dental retractor wherein the attachment part is connected to the handle through a screw connection (par. 25, “the handle may be fabricated separately and fastened, for example, by screwing”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee with a screw to fit through the holes to connect the parts through a screw connection as taught by Weiandt in order to easily remove and attach the retractor/mirror part as needed and to take advantage of a known connection means in the art.  
Lee/Weiandt further teaches with respect to claim 11, wherein the projection of the mirror part is configured to function as a mirror such that the projection is inserted into the hole form an incision at the surgical site to observe the inside of the hole (see 112 rejection above, see above discussion with respect to claim 1). It is noted that as discussed above, the modification of Lee with the polished stainless steel for the attachment element would result in the device functioning as claimed, such that one would be above to observe inside the hole since the retractor has a reflective surface.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0101959) in view of Weiandt (2017/0280987) as applied to claim 6 above, and further in view of Meyerhof (6,666,682).
Lee/Weiandt teaches the invention as substantially claimed and discussed above, however, does not specifically teach the retractor further comprises a protector, wherein the protector has a rectangular slit or hole to which the attachment is slideably 
Meyerhof teaches a dental device comprising a reflective surface 11 further comprising a protector 500, wherein the protector 500 has a rectangular silt (see fig. 6B showing the rectangular slit with the attachment received within it), to which the attachment is slideably inserted so that the protector covers the reflective surface (see figs. 5a-5b, col. 4, ll. 3-8). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee/Weiandt with the protector as taught by Meyerhof in order to protective the reflective surface from being scratched when not in use.  
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Lee does not teach the projection to be inserted into a hole formed at a surgical site, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, while Lee teaches the projection is for contacting the bone during use, the projection is capable of being inserted into a hole.
The applicant further argues that Lee fails to disclose or suggested the claimed configuration, however, as discussed above in detail the prior art teaches the claimed structure that is capable of functioning as claimed. Since the applicant is claiming the apparatus and NOT the method of use, the structure taught by Lee teaches the invention as claimed since the projection can be inserted into a hole as claimed.  
The applicant further argues that the amended drawings overcome all the objections, however, several of the drawings that were objected to were not amended and therefore, not all of the objections are overcome as discussed above in detail. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/29/2021